Citation Nr: 0807778	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  03-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1961 until August 
1962.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

In March 2004, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  

In May 2007, the Board remanded this matter to the Appeals 
Management Center (AMC) for further action.  After 
accomplishing the requested action to the extent possible, 
the AMC continued the denial of the claim (as reflected in 
the October 2007 supplemental statement of the case) and 
returned this matter to the Board for further appellate 
consideration.


FINDING OF FACT

Bilateral sensorineural hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
the probative, competent evidence of record to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed (as an organic disease of the nervous system) to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
February 2003, August 2006, and June 2007 letters from the VA 
to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
August 2006 and June 2007 letters informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran (most 
recently in October 2007).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
local RO hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The Board 
notes that VA medical opinions have been obtained and 
sufficient competent medical evidence is of record to make a 
decision on this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  The veteran has reported 
a history of noise exposure while on active duty.  
Specifically, the veteran claims that he developed hearing 
loss as a result of acoustic trauma from the firing of heavy 
artillery, including 90mm and 105mm Howitzer cannons.  See VA 
Form 21-526, received in August; see also Substantive Appeal, 
received in October 2003.    

Board initially notes that the record contains a report of a 
VA examination conducted in October 2003 that revealed 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385; see also July 2007 VA examination report (noting a 
current bilateral hearing loss disability for VA purposes).  
Therefore, the Board finds that the first element of a 
service connection claim, that of a current disability, has 
been met.

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran's DD Form 214 
reflects that the veteran's military occupational specialty 
was an armor crewman.  Therefore, the Board finds that it 
would be consistent with the circumstances of the veteran's 
service to be exposed to acoustic trauma while in this 
occupation.  As such, the Board concedes that the veteran was 
exposed to noise trauma in service.  See 38 U.S.C.A. § 
1154(a).

However, the Board observes that the clinical evidence record 
does not establish that the veteran's current bilateral 
hearing loss disability is etiologically related to noise 
exposure in service.  In October 2003, a VA examiner, after 
an audiometric evaluation and a review of the veteran's 
claims file, opined that "it is less than likely" that the 
veteran's hearing loss is related to the veteran's active 
service from 1961 to 1962.  The examiner stated that the 
audiologic tests revealed normal to severe sensorineural 
hearing loss bilaterally.  It was noted that the veteran's 
medical history was negative for ear surgery or ear 
infection.  The examiner also noted the veteran's 
occupational and recreational noise exposure.  The examiner 
noted that based on a review of the audiograms performed from 
October 1961 to August 1962, the veteran's hearing was within 
normal limits.  

In April 2004, after a review of the claims file, to include 
private audiometric examinations, a VA audiologist opined 
that "it is less than likely" that the veteran's hearing 
loss is related to active service noise exposure from 1961 to 
1962.  At this time, the Board again notes, as it did in May 
2007, that the October 2003 and April 2004 VA examiners' 
opinions did not reflect consideration of the veteran's April 
1962 report of medical examination for training with an 
audiometer finding of 35 decibels at 4000 Hz for the left 
ear.  In light of this, the veteran was provided with another 
VA audiological examination in July 2007.

After reviewing the claims file and performing an objective 
examination of the veteran, a VA audiologist, in July 2007, 
opined that it was "less likely than not" that the 
veteran's hearing loss is related to his military noise 
exposure while on active duty from 1961 to 1962.  The 
examiner conceded that the veteran was exposed to a great 
deal of noise, to include during his period of active duty.  
The examiner noted that upon clinical entrance examination in 
October 1961 that the veteran's hearing was rated at 15/15 
bilaterally with the whispered voice test.  It was further 
noted that upon clinical separation examination the veteran's 
hearing was rated at 15/15 bilaterally with the spoken voice 
test.  The VA examiner then noted the April 1962 physical 
examination with an audiometer finding of 35 decibels at 4000 
Hz for the left ear.  The examiner observed that the same 
physical also rated the veteran's hearing at 15/15 
bilaterally with the whispered voice test.  Although the VA 
examiner noted that the whispered voice test can and often 
does miss high frequency hearing loss, the VA examiner 
supported the above opinion by noting a March 1970 
quadrennial Army National Guard physical that indicated his 
hearing threshold at 4000 Hz was 5 decibels bilaterally.  In 
light of the March 1970 audiometric examination, the examiner 
stated that these findings clearly indicated that the 
veteran's hearing was within normal limits when he left 
active duty.  The Board further notes the examiner recorded 
and considered the veteran's history of post-active duty 
occupational noise exposure in formulating the above opinion.  
The examiner noted that the veteran's occupation in the 
aluminum industry and as a maintenance mechanic exposed him 
to a great deal of noise.  It was noted that the veteran wore 
hearing protection in his civilian duties, but the effect of 
such noise could not be discounted.

The Board notes the record also contains private employer 
audiological evaluations, dated in October 1997 and in 
November 1999.  The October 1997 audiometric examination 
revealed a mild loss for speech sounds in both ears and a 
moderately severe loss of high-pitch sounds in both ears.  
The November 1999 audiometric examination noted that the 
veteran had poorer hearing for high-pitch sounds when 
compared to his first hearing test at the plant.  It was 
further noted that this test showed a change in hearing 
levels at the frequencies of 2000, 3000, and 4000 when 
compared to a previous test.  Each private examination noted 
that the veteran should continue to wear hearing protection 
when exposed to loud noise at home or on the job.  
Nonetheless, the Board notes that these private medical 
records did not relate any decrease in the veteran's hearing 
to acoustic trauma sustained during his military service.  
Additionally, even if the above private examinations related 
the veteran's hearing loss to service, the Board notes that 
these private examination reports did not indicate a review 
of the veteran's claims folder or medical history, 
diminishing their probative values.  

The Board finds the October 2003, April 2004, and July 2007 
VA examiners' opinions to carry probative value as these VA 
examiners reviewed the veteran's claims folder and performed 
objective examinations of the veteran (with the exception of 
the April 2004 VA examiner).  Additionally, Board affords the 
July 2007 VA examination report the highest probative value 
because the examiner provided a thorough and detailed 
supporting rationale, as discussed above.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion).  Moreover, there is 
no competent clinical evidence of record, VA or private, 
linking the veteran's current bilateral hearing loss 
disability to service.  Thus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a bilateral hearing loss disability on a 
direct nonpresumptive basis.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of an impaired 
hearing disability for VA purposes was many years after 
service, to include on examination for the Army Reserves in 
October 1984.  As such, the Board finds that presumptive 
service connection is not warranted under the provisions of 
38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 
3.307 and 3.309 (2007).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss disability is related to service, he 
is not competent (as he has not been shown to possess the 
requisite education or training) to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, any 
statements concerning the etiology of his bilateral hearing 
loss lack probative value.  Although the Board concludes that 
the evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the competent evidence 
of record fails to establish that current bilateral hearing 
loss disability is related to such incident(s) in service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss disability and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


